16DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 3-5, and 7-8 are pending.
Claims 1, 5, 7, and 8 are amended.
Claims 2 and 6 are cancelled.

Response to Amendments
	Applicant has amended claims to overcome the 35 U.S.C. §112(a) and §112(b) rejections.
Response to Arguments
The terminal disclaimer filed 01/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/457,834 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Nonstatutory double patenting rejections are withdrawn.
Applicant's arguments filed 01/05/2022 with respect to the rejections under 35 USC §101, see Remarks pgs. 8-10, have been fully considered but they are not persuasive. Applicant states that since a second Fourier transform is performed only on the range data in which the target is determined as existing, the judicial exception (a first Fourier transform) is integrated into a practical application by reducing the number of Fourier transforms / amount of computation.  Examiner does not find this practical application persuasive because the first Fourier transform operation does not reduce the . 
Applicant's arguments filed 01/05/2022 with respect to the rejections under 35 USC §102 and §103, see Remarks pgs. 10-13, have been fully considered.
Applicant’s arguments with respect to claims 1 and 5 that Tai does not teach an RNN processing operation in which the probability of the existence of a target in each range index is found based on the range data output at every PRI has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument that Tai fails to teach performing a second Fourier transform operation to perform a second Fourier transform on the range data of the range indices stored over the plurality of PRIs to calculate a speed-index-specific coefficient value has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “range data of the range indices” and “ranges and speeds of the selected targets.”  It is unclear how there are multiple range indices and selected targets when, in the target selection operation, a single range index in which a target exists is selected. Claim 5 also recites “ranges and speeds of selected targets” and is also unclear for the same reason.  Claims 3, 4, 7, and 8 are rejected as depending from 1 and 5.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 101 because of the following analysis.
Analysis
Step 2A, Prong 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
The first limitation of claim 1 and second limitation of claim 5 recites “a first Fourier transform operation to perform a first Fourier transform on a frequency modulated continuous wave (FMCW) digital radar signal at every pulse repetition interval (PRI) to generate range data, which indicates range-index-specific coefficient values.”  The Fourier transform operation entails performing a mathematical 
	The second through sixth claim limitations of claim 1 and third through sixth limitations of claim 5 recite:
a recurrent neural network (RNN) processing operation in which the probability of the existence of a target in each range index is found based on the range data output at every PRI; 
a target selection operation in which a range index in which a target exists is selected based on the probability of the existence of the target in each range index.
a storage operation in which range data of the selected range index in which the target exists is stored over a plurality of PRIs; (not recited in claim 5)
a second Fourier transform operation to perform a second Fourier transform on range data of the range indices stored over the plurality of PRIs to calculate a speed-index-specific coefficient value; and
an output operation to calculate and output ranges and speeds of the selected targets (calculation not claimed in claim 1)

The recurrent neural network processing operation and target selection operation constitute mental processes that can be performed in the human mind.  More specifically, this steps entails evaluations or judgments that can be performed exclusively in the human mind or with the aid of pencil and paper.  The recurrent neural network as described in applicant’s specification does not provide any level of detail that would indicate it requires steps that could not be performed in the mind.  The 2019 Guidance expressly recognizes mental evaluations and judgments as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  Accordingly, this limitation recites a judicial exception to patent-eligible subject matter.  
Additionally, the recurrent neural network (RNN) processing operation in which the probability of the existence of a target entails performing a mathematical concept, such as by determining a mathematical relationship or performing a mathematical calculation.  The 2019 Guidance expressly 
Claims 1 and 5 recite “a second Fourier transform operation to perform a second Fourier transform on range data of the range indices stored over the plurality of PRIs to calculate a speed-index-specific coefficient value”  The Fourier transform operation entails performing a mathematical concept, such as by determining a mathematical relationship or performing a mathematical calculation.  The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  The remainder of this claim element (non-italicized portion) merely describes the data on which the Fourier transform operation is performed.  Accordingly, this limitation recites a patent-ineligible abstract idea.
Claim 5 recites the calculation of ranges and speeds of selected targets. This entails performing a mathematical concept, such as by determining a mathematical relationship or performing a mathematical calculation.  The 2019 Guidance expressly recognizes mathematical relationships and calculations as constituting patent-ineligible abstract ideas.  2019 Guidance, 84 Fed. Reg. at 52.  

Step 2A, Prong 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claim 1 recites additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).

Step 2B:
           Under step 2B of the 2019 Guidance, we next analyze whether claim 1 adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
	As discussed above, the additional limitations in claims 1 and 5 are able to be performed by a general computer or are extra-solution activity.  Therefore, the additional elements recited do not, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.
 Dependent claims 3-4 and 7-8 either further define the abstract ideas recited in claim 1 or add limitations which recite abstract ideas similar to the ones addressed above.  Therefore, 1, 3-5, and 7-8 are rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable by Tai et. al. (US 2019/0242975 Al; hereinafter Tai) in view of Meissner (US 2020/0292660 Al).

Regarding claim 1, 
Tai teaches:
A method for radar signal processing, the method comprising: 
a first Fourier transform operation to perform a first Fourier transform ([0028] – the 2D Fast Fourier Transform (FFT)) on a frequency modulated continuous wave ([0027] – plurality of incoming reflected radar chirp signals and then accordingly generates a sensing signal output which includes a plurality of sensing frames each having a plurality of IF (Intermediate Frequency)) (FMCW) digital radar signal at every([0028] – 2D Fast Fourier Transform (FFT) over the selected sensing frame. Fig. 2, S10 and S12 show that FFT should be performed over all sensing frames) to generate range data, which indicates range-index-specific coefficient values; ([0028] – generates a sensing map based on the selected sensing frame… the type of the sensing map is Range Doppler Image)
a recurrent neural network (RNN) processing operation ([0051] – the types of the neural networks suitable for this invention are… recurrent neural network) in which the probability of the existence of a target in each range index is found based on the range data output ([0021] – sensing maps of the valid sensing frames of the sensing signal as input data for the neural network to perform gesture recognition and gesture event classification accordingly. In order to perform gesture recognition and gesture event classification, target presence must be determined)  (lined through portion of claim corresponds to elements not taught by Tai)
a target selection operation in which a range index in which a target exists is selected based on the probability of the existence of the target in each range index.  ([0029] – The processing unit 12 selects the cell with the maximum amplitude from the selected sensing frame as the designated cell of the selected sensing frame.)
a storage operation in which range data of the selected range index in which the target exists is stored over a plurality of PRIs; ([Fig. 2, S11] – use all the sensing maps of the valid sensing frames. Sensing maps and accompanying range data must be stored in order to use data from multiple sensing frames.)

Tai does not teach:
a recurrent neural network (RNN) processing operation in which the probability of the existence of a target in each range index is found based on the range data output at every PRI
a second Fourier transform operation to perform a second Fourier transform on range data of the range indices stored over the plurality of PRIs to calculate a speed-index-specific coefficient value; and 
an output operation to output ranges and speeds of the selected targets. 

	A modification of Tai to lower the threshold value of step S07 in order to input range data from every PRI into the RNN to find the probability of the existence of a target in each range index would obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to choose threshold value; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case threshold values between a range such that all or none of the selected sensing frames are determined to be a valid sensing frame and are input into the RNN ; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Meissner teaches:
a target selection operation ([0052] – digital signal processing in order to detect radar targets) in which a range index ([0050] – Each local maximum (each peak) in the range Doppler map X[k, l] indicates a potential radar target. The row index k (on the range axis) associated with a local maximum represents the distance of the target,) in which a target exists is selected based on the probability of the existence of the target in each range index.  (Fig. 16; [0075] – target detection (functional block 43) is then performed based on the filtered range Doppler maps)
a storage operation in which range data of the selected range index in which the target exists is stored over a plurality of PRIs; ([0049] – wherein each frequency bin corresponds to a particular distance d.sub.T.sub.i of a particular radar target T.sub.i.)
a second Fourier transform operation to perform a second Fourier transform on range data of the range indices stored over the plurality of PRIs to calculate a speed-index-specific coefficient value; and ([0049] – second FFT (usually referred to as Doppler FFT) is applied to each of the N rows of the range map)
an output operation to output ranges and speeds of the selected targets ([0050] – target detection functional block outputs ranges and speeds as discussed supra)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Meissner’s known technique to Tai’s known product ready for improvement to yield predictable results. Such a finding is proper because (1) Tai teaches a base method of applying 2D FFT to calculate range and velocity of detected targets and inputting this data into an RNN; (2) Meissner teaches a technique of computing the Doppler FFT after inputting the data into a neural network; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by filtering out potential interference before calculating velocity of detected targets; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 5, Tai teaches:
An apparatus for radar signal processing, the apparatus comprising: 
a processor, and a memory, wherein the processor, when executing program instructions stored in the memory, is configured to:
perform a first Fourier transform ([0028] – the 2D Fast Fourier Transform (FFT))  on a frequency modulated continuous wave ([0027] – plurality of incoming reflected radar chirp signals and then accordingly generates a sensing signal output which includes a plurality of sensing frames each having a plurality of IF (Intermediate Frequency))  (FMCW) digital radar signal at every pulse repetition interval (PRI) ([0028] – 2D Fast Fourier Transform (FFT) over the selected sensing frame. Fig. 2, S10 and S12 show that FFT should be performed over all sensing frames)  to generate range data, which indicates range-index-specific coefficient values;  ; ([0028] – generates a sensing map based on the selected sensing frame)
implement a recurrent neural network (RNN) ([0051] – the types of the neural networks suitable for this invention are… recurrent neural network)  to find the probability of the existence of a target in each range index on the basis of the range data output [0021] – sensing maps of the valid sensing frames of the sensing signal as input data for the neural network to perform gesture recognition and gesture event classification accordingly) (lined through portion of claim corresponds to elements not taught by Tai) 
wherein the memory is further configured to store range data of the range index in which the target exists over a plurality of PRIs ([Fig. 2, S11] – use all the sensing maps of the valid sensing frames. Sensing maps and accompanying range data must be stored in order to use data from multiple sensing frames.)

Tai does not teach:
implement a recurrent neural network (RNN) to find the probability of the existence of a target in each range index on the basis of the range data output at every PRI
and to select a range index in which a target exists on the basis of the probability of the existence of the target in each range index calculated by the RNN
Perform a second Fourier transform on the stored range data to calculate a speed-index-coefficient value
and calculate and output ranges and speeds of selected targets

	A modification of Tai to lower the threshold value of step S07 in order to input range data from every PRI into the RNN to find the probability of the existence of a target in each range index would obvious to try as one of a finite number of identified, predictable solutions with a reasonable expectation of success. Such a finding is proper because (1) at the time of the invention, there had been a recognized problem or need in the art, in this case a need to choose threshold value; (2) there are a finite number of identified, predictable potential solutions to the recognized need or problem, in this case threshold values between a range such that all or none of the selected sensing frames are determined to be a valid sensing frame and are input into the RNN ; (3) one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Meissner teaches:
and to select a range index in which a target exists ([0052] – digital signal processing in order to detect radar targets)  on the basis of the probability of the existence of the target in each range index calculated by the RNN (Fig. 16; [0075] – target detection (functional block 43) is then performed based on the filtered range Doppler maps)
wherein the memory is further configured to store range data of the range index in which the target exists over a plurality of PRIs ([0049] – wherein each frequency bin corresponds to a particular distance d.sub.T.sub.i of a particular radar target T.sub.i.)
Perform a second Fourier transform on the stored range data to calculate a speed-index-coefficient value ([0049] – second FFT (usually referred to as Doppler FFT) is applied to each of the N rows of the range map)
and calculate and output ranges and speeds of selected targets ([0050] – target detection functional block calculates and outputs ranges and speeds as discussed supra)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Meissner’s known technique to Tai’s known product ready for improvement to yield predictable results. Such a finding is proper because (1) Tai teaches a base method of applying 2D FFT to calculate range and velocity of detected targets and inputting this data into an RNN; (2) Meissner teaches a technique of computing the Doppler FFT after inputting the data into a neural network; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system by filtering out potential interference before calculating velocity of detected targets; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable by Tai in view of Meissner and further in view of Lin (US 2020/0320286 Al).


Regarding claim 3, Tai in view of Meissner teaches the invention as claimed and discussed above.
Tai further teaches:
a unit neural network processing operation in which data belonging to each of the windows is processed with the same unit RNN to find the probability of the existence of the target in each of the range indices.  ([0021] – sensing maps of the valid sensing frames of the sensing signal as input data for the neural network to perform gesture recognition and gesture event classification accordingly. In order to perform gesture recognition and gesture event classification, target presence must be determined)

Tai in view of Meissner does not teach:
a setting operation in which a plurality of windows are set to include data having a plurality of continuous range indices and partially overlap each other; 

Lin teaches:
a setting operation in which a plurality of windows are set to include data having a plurality of continuous range indices and partially overlap each other; ([0033] - The raw sampling data in the first sampling dataset partially overlaps with the raw sampling data in the second sampling dataset. [Table 1] – discloses window length, sample size, and sample overlap time for a plurality of windows)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Lin’s known technique to Tai in view of Meissner’s known technique) ready for improvement to yield predictable results. Such a finding is proper because (1) Tai in view of Meissner teaches a base method of neural network processing for data defined by windows; (2) Lin teaches a technique of window selection such that data is continuous and overlapping; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 4, Tai in view of Meissner and further in view of Lin teaches the invention as claimed and discussed above.
Tai further teaches:
a storage operation in which range data of the range index in which the target exists is stored over a plurality of PRIs;  ([Fig. 2, S11] – use all the sensing maps of the valid sensing frames. Sensing maps and accompanying range data must be stored in order to use data from multiple sensing frames.)
a second Fourier transform operation in which a Fourier transform is performed on the stored range data to calculate a speed-index-specific coefficient value; ([0030] – velocity of the designated cell is calculated based on the phase difference between the designated cell and its chirp related neighboring cell.)
and an output operation in which ranges and speeds of selected targets are calculated and output.  (Tai teaches that ranges and speeds are calculated as discussed supra. [S04 and S06] – The data is then output to processing unit 12.)

Regarding claim 7, Tai in view of Meissner teaches the invention as claimed and discussed above.
Tai further teaches:
a plurality of unit neural networks; ([0051] –  In the above-mentioned first embodiment, the types of the neural networks suitable for this invention are, for example, convolutional neural network (CNN), recurrent neural network (RNN), Long Short Memory (LSTM), Gated Recurrent Unit (GRU), Simple Gated Unit (SGU), or a Minimal Gated Unit (MGU) or hybrids of the abovementioned neural networks.)

Tai in view of Meissner does not teach:
and a first access controller configured to supply range data to the plurality of unit neural networks in units of windows, wherein each of the windows is set to include data having a plurality of continuous range indices and partially overlap each other.  

Lin teaches:
and a first access controller (processor 104… may be a controller) configured to supply range data to the plurality of unit neural networks in units of windows, wherein each of the windows is set to include data having a plurality of continuous range indices and partially overlap each other.  ([0033] - The raw sampling data in the first sampling dataset partially overlaps with the raw sampling data in the second sampling dataset. [Table 1] – discloses window length, sample size, and sample overlap time for a plurality of windows)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Lin’s known technique to Tai in view of Meissner’s known technique) ready for improvement to yield predictable results. Such a finding is proper because (1) Tai in view of Meissner teaches a base method of neural network processing for data defined by windows; (2) Lin teaches a technique of window selection such that data is continuous and overlapping; (3) one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 8, Tai in view of Meissner and further in view of Lin teaches the invention as claimed and discussed above.
Tai further teaches:
a time axis memory ([13]) configured to store range data of the range index in which the target exists over a plurality of PRIs; ([Fig. 2, S11] – use all the sensing maps of the valid sensing frames. Sensing maps and accompanying range data must be stored in order to use data from multiple sensing frames.)
a second Fourier transform unit configured to perform a Fourier transform on the stored range data to calculate a speed-index-specific coefficient value; ([0030] – velocity of the designated cell is calculated based on the phase difference between the designated cell and its chirp related neighboring cell.)
and  an output unit configured to calculate and output ranges and speeds of selected targets.  (Tai teaches that ranges and speeds are calculated as discussed supra. [S04 and S06] – The data is then output to processing unit 12.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANA CROSS/Examiner, Art Unit 3648     
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648